Name: Commission Regulation (EEC) No 2559/80 of 3 October 1980 abolishing the countervailing charge on certain varieties of plums originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 / 14 Official Journal of the European Communities 4. 10 . 80 COMMISSION REGULATION (EEC) No 2559/80 of 3 October 1980 abolishing the countervailing charge on certain varieties of plums originating in Yugoslavia whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plums originating in Yugoslavia can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1367/80 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2436/80 of 24 September 1980 (3), introduced a countervailing charge on certain varieties of plums originating in Yugoslavia ; Whereas for this product originating in Yugoslavia there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2436/80 is hereby repealed. Article 2 This Regulation shall enter into force on 4 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 118 , 20 . 5 . 1972, p . 1 . I2) OJ No L 140, 5. 6 . 1980, p . 24. P) OJ No L 252, 25 . 9 . 1980, p . 13 .